Citation Nr: 0321775	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the ankles.

2.  Entitlement to service connection for scalp folliculitis.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to an increased initial evaluation in excess 
of 20 percent for a low back disability.

5.  Entitlement to an increased initial evaluation in excess 
of 10 percent for ulcerative colitis.

6.  Entitlement to an increased initial compensable 
evaluation for hemorrhoids.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1978, 
and from December 1980 through October 1997.  These claims 
come before the Board of Veterans' Appeals (Board) on appeal 
from June 1998 and August 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The veteran's claims of entitlement to service connection for 
degenerative joint disease of the ankles and for a right foot 
disorder, and his claim for an evaluation in excess of 20 
percent for a service-connected low back disability are 
addressed in the REMAND appended to this decision.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  There is no medical evidence that the veteran has a 
current diagnosis of scalp folliculitis or any residual 
disability due to scalp folliculitis treated in service. 

3.  The clinical evidence reflects that the veteran's 
ulcerative colitis is productive of no more than moderate 
impairment.   

4.  The evidence reflects that the veteran's hemorrhoids are 
not large and thrombotic, do not result in frequent bleeding, 
and are primarily symptomatic only during flare-ups of 
ulcerative colitis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
scalp folliculitis are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309 (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for ulcerative colitis are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.114, Diagnostic Code 7323 (2002).
 
3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.114, 
Diagnostic Codes 7332, 7336 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for scalp folliculitis and is entitled to 
increased initial evaluations for ulcerative colitis and for 
hemorrhoids.  In particular, the veteran contends that his 
symptoms are more severe than is reflected in the evaluations 
assigned for those service-connected disabilities.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The change in the 
law is applicable to this claim.

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Second, VA has a duty to assist 
the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

Regarding the duty to assist, it includes providing a medical 
examination or obtaining medical opinion if necessary to make 
a decision on the claim.  In this case, the veteran has been 
afforded several VA medical examinations.  Likewise, the 
treatment records identified have been obtained, as have been 
his service medical records.  Accordingly, the Board 
considers the duty to assist obligation of the VCAA met.  

VA's duty to notify the veteran of the evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The veteran was 
advised of the criteria for service connection and of the 
criteria for evaluation of ulcerative colitis and hemorrhoids 
by the discussions in a June 1998 rating decision issued in 
July 1998, and in a statement of the case (SOC) issued in 
July 2000.  

In March 2001, the RO issued a letter which specifically 
advised the veteran of the enactment of the VCAA and 
discussed the evidence required to substantiate his claims.  
The letter advised the veteran of his responsibility to 
identify additional relevant evidence and informed the 
veteran of the actions in developing the claims for which VA 
would be responsible, such as obtaining government records 
identified as relevant and assisting the veteran in obtaining 
nongovernmental records identified as relevant.  Further, the 
letter specifically informed the veteran that evidence 
received within one year from the date of issuance of the 
March 2001 letter would be considered in deciding his claims.  

By the discussion in a rating decision issued in May 2003 and 
by a supplemental statement of the case (SSOC) issued in 
April 2003, the veteran was again advised of the enactment of 
the VCAA, its provisions, and the criteria for service 
connection and for higher initial evaluations for his 
service-connected ulcerative colitis and hemorrhoids.  The 
Board finds that VA's duty to notify the veteran has been 
fully satisfied.  See Quartuccio, supra.


Claim for service connection for folliculitis of the scalp

The veteran's service medical records reflect that he was 
treated in service several times for pseudofolliculitis 
barbae and for folliculitis of the neck and scalp.  No 
notation regarding the presence or absence of folliculitis of 
the scalp was noted on separation examination conducted in 
April 1997.  

On VA examination conducted in May 1998, about 9 months after 
the veteran's service discharge, the veteran had two small 
papules on the lower posterior neck.  There was also 
involvement of the face.  The examiner concluded that the 
papules on the neck were pseudofolliculitis barbae, as these 
areas were worse when the veteran got his hair cut and when 
rubbed by the collar of his shirt.  The examiner also 
concluded that the veteran had xerosis (abnormal dryness of 
the skin) when humidity was low.  This evidence is 
unfavorable to the veteran's claim of entitlement to service 
connection for scalp folliculitis, since the assigned medical 
diagnosis reflects that the veteran continued to suffer 
pseudofolliculitis barbae, for which service connection has 
already been granted, but that scalp folliculitis was no 
longer present.

A private outpatient treatment record with an illegible date 
reflects that the veteran complained of bumps on the back of 
his head.  Small papules, without pustules, and without 
erythema, or signs of infection, were noted on the back of 
the neck at the hairline.  A diagnosis of seborrheic 
dermatitis was assigned.  This evidence is also unfavorable 
to the veteran, since it reflects that only areas previously 
diagnosed as involving pseudofolliculitis barbae, but not 
scalp folliculitis, were affected by a continuing skin or 
follicle disorder.  This evidence is also unfavorable to the 
veteran's claim for service connection for scalp 
folliculitis, since the assigned diagnosis did not indicate 
that a disorder of the scalp or of the follicles of the scalp 
was present.

VA and private clinical records through September 2002 are 
devoid of subsequent evidence of treatment of or diagnosis of 
scalp folliculitis or any other disorder of the scalp.  This 
evidence is also unfavorable to the veteran's claim, since it 
does not indicate that the claimed disorder results in 
current disability.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
A veteran may establish that a chronic disease was present in 
service by satisfactory evidence of a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service 
connection may be granted for any disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In the absence of proof that the veteran currently has scalp 
folliculitis, or residual disability due incurrence of that 
disability in service, there can be no valid claim for 
service connection for that disorder or residuals of that 
disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The service medical records clearly reflect that the 
veteran was treated for scalp folliculitis in service.  
However, the fact that the veteran was treated for scalp 
folliculitis in service is not sufficient to warrant a grant 
of service connection for that disorder in the absence of 
clinical evidence of a current diagnosis of the disorder.  In 
the absence of medical evidence reflecting the current 
presence of the claimed disability, a basis upon which to 
establish service connection has not been presented, and the 
appeal is denied.  


B.	Claims for increased initial evaluations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

1.	Claim for evaluation in excess of 10 percent for 
ulcerative colitis

The veteran's service medical records reflect that ulcerative 
colitis was diagnosed and treated in service.  By a rating 
decision prepared in June 1998 and issued in July 1998, the 
RO awarded the veteran service connection for ulcerative 
colitis, and initially evaluated that disability as 10 
percent disabling under DC 7323.

Military facility clinical records dated in August 1997 
reflect that the veteran was having an exacerbation of 
ulcerative colitis, and had therefore increased the amount of 
Prednisone he was taking daily from 20 milligrams to 40 
milligrams.  October 1997 records reflect that the veteran 
reported that his gastrointestinal function was normal and he 
was tapering the amount of Prednisone he was taking daily.  
He weighed 185 pounds.  The provider discussed the results of 
the laboratory examinations of the veteran's blood, including 
the complete blood count and iron, Vitamin B12, and folate 
levels, and noted that these were normal.  He was to continue 
taking 20 milligrams of Prednisone daily.

On VA examination conducted in March 1998, the veteran 
reported that he was taking Prednisone for control of 
ulcerative colitis, one to three tablets per day, varying 
depending on whether he was having a flare-up.  He reported 
that the last flare-up of ulcerative colitis was in October 
1997 to December 1997.  On examination, the veteran's abdomen 
was soft.  Peristalsis was present.  The veteran weighed 190 
pounds.  Results of laboratory examinations of the blood were 
within the listed reference ranges.  The veteran reported 
having some increase in intestinal gas for the past three 
days, but no diarrhea.  The examiner concluded that the 
veteran had chronic ulcerative colitis.

VA and private clinical records dated in November 1998 
reflect that the veteran denied recent flare-ups or bouts of 
ulcerative colitis.

June 1999 private outpatient treatment records reflect that 
the veteran reported a flare-up of ulcerative colitis of two 
months' duration.  He had increased the amount of Prednisone 
he was taking to 50 milligrams daily, but the exacerbation 
had not yet ended.  

VA outpatient treatment notes dated in August 1999 and 
November 1999 reflect that the veteran had gained weight, to 
199 pounds, and was encouraged to lose weight by increasing 
his activity.  VA clinical records in 1999 through December 
2001 reflect that the veteran's weight remained near 200, 
varying slightly above or slightly below that level.  The 
only abnormality noted in discussions of laboratory 
examinations was that the veteran's cholesterol was above the 
desired level.  VA outpatient treatment records dated from 
November 1999 to March 2002 reflect that the only flare-up of 
ulcerative colitis noted was a comment in a March 2002 VA 
outpatient treatment note indicating that the veteran had 
experienced a brief, 10-day flare-up in January.  

On VA examination conducted in November 2002, the veteran's 
weight had decreased to 176 pounds.  The veteran credited his 
weight loss to diet and exercise.  He reported occasion 
flare-ups of ulcerative colitis.  He reported that he took 
Prednisone during flare-ups, but not continuously.  The 
examiner commented that the veteran's last refill of the 
prescription for Prednisone was in March 2002.

The Board finds that the criteria for a rating greater than 
10 percent for ulcerative colitis are not met.  A 30 percent 
evaluation is warranted for moderately severe ulcerative 
colitis, with frequent exacerbations.  The criteria for a 60 
percent evaluation require severe impairment, with numerous 
attacks per year and malnutrition, as well as the 
individual's health being only fair during remissions. 

By a statement submitted in September 2000, the veteran 
indicated his belief that he was entitled to an initial 
evaluation in excess of 10 percent because he had frequent 
exacerbations.  However, the evidence during this initial 
evaluation period reflects that the veteran experienced 
exacerbations of colitis of such severity as to require him 
to seek medical care or report the exacerbation to providers 
no more frequently than yearly, with reported exacerbations 
lasting from 10 days to two months. 

In particular, the evidence reflects that the veteran 
reported an exacerbation of two months' duration in fall or 
winter 1997.  No exacerbation was reported in 1998.  An 
exacerbation of two months' duration was reported in June 
1999.  A 10-days exacerbation in January 2001 was reported.  
In November 2002, the veteran reported no recent flare-ups, 
and the examiner noted that he had not had his Prednisone 
prescription re-filled since March 2002.  

The veteran's report of frequent exacerbations apparently 
references episodes of diarrhea.  The veteran's report that 
he had some isolated episodes of diarrhea or other 
symptomatology on several occasions each month is credible.  
Nevertheless, the evidence as a whole makes it clear that 
exacerbations of ulcerative colitis, as contrasted to single 
or isolated episodes of some symptom, occurred yearly, on 
average, and lasted an average of two months or less, during 
the pendency of this appeal. 

The Board finds that this frequency of exacerbations of 
ulcerative colitis does not meet the criterion for 
"frequent" exacerbations.  Moreover, the evidence reflects 
that the veteran's weight increased, except when he made 
specific and concerted efforts to lose weight.  His 
nutritional status, as measured through reports of laboratory 
examination, remained normal.  He did not require continuous 
use of Prednisone to control ulcerative colitis, and he was 
allergic to other medication (a sulfa drug) generally used on 
a continuing basis for control of ulcerative colitis.  

While the evidence discloses attacks lasting two months or 
longer in some years, the most recent evidence clearly 
reflects that the veteran took medication for exacerbations 
rarely during 2002.  The veteran contends that his ulcerative 
colitis is moderately severe, but the Board does not find 
that the exacerbations are either of such severity or of such 
frequency or durations as to meet that criterion.  

The Board has considered whether an increased initial 
evaluation in excess of 10 percent is warranted under any 
other diagnostic code.  Diagnostic Code 7319 provides for a 
noncompensable evaluation with mild irritable colon syndrome 
(spastic colitis, mucous colitis, etc.), with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  Id.  A 10 percent evaluation contemplates moderate 
disability, with frequent episodes of bowel disturbance and 
abdominal distress.  Id.  A 30 percent evaluation 
contemplates severe disability, with diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  The medical evidence doe not reflect 
symptoms meeting either of these criteria or evaluations.  

Accordingly, the Board finds that the criteria for an 
original rating greater than 10 percent for ulcerative 
colitis are not met, and therefore, his appeal is denied.  

Moreover, the Board finds, as did the RO, that the evidence 
of record as to disability due to ulcerative colitis does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no basis 
for finding that disability due to colitis has markedly 
interfered with the veteran's earning capacity or employment 
status or that it has necessitated hospitalization at any 
time during the appeal period.  The Board therefore finds 
that criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.	Claim for compensable initial evaluation for hemorrhoids

External hemorrhoids were diagnosed during the veteran's 
service.  The service separation examination, conducted in 
March 1997, noted that external hemorrhoids were resolved.  
On VA examination conducted in March 1998, the veteran 
reported that his hemorrhoids only caused problems when he 
was having a flare-up of ulcerative colitis.  He reported 
that he had not had any symptoms due to hemorrhoids since a 
flare-up of ulcerative colitis ended in December 1997.  

A November 1998 private treatment note reflects that the 
veteran complained of swollen hemorrhoids, for which he was 
using Preparation H.  The operative note of a March 1999 VA 
sigmoidoscopy reflects that the veteran had tight sphincter 
tone with some tenderness of the rectal ampulla but no signs 
of active bleeding.  November 1999 and March 2000 laboratory 
examination of stools were negative for blood.  

VA treatment notes dated in March 2002 reflect that rectal 
examination disclosed a non-tender, empty ampulla.  The 
veteran denied melena or rectal bleeding.  On VA examination 
conducted in November 2002, the veteran denied discomfort, 
itching, perianal irritation, or other symptoms of 
hemorrhoids.  On examination, there were external hemorrhoids 
at 5 o'clock and 7 o'clock.  The diagnosis was external 
hemorrhoids.

By a rating decision prepared in June 1998 and issued in July 
1998, the veteran was granted service connection for 
hemorrhoids, and that disability was initially evaluated as 
noncompensable under § 38 C.F.R. § 4.114, Diagnostic Code 
7336.  Under DC 7336, a noncompensable rating is warranted 
for mild or moderate external or internal hemorrhoids.  A 10 
percent rating requires large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent rating requires 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures. 

In a July 1999 statement, the veteran contended that he was 
entitled to a compensable evaluation for his hemorrhoids 
because there was bleeding.  However, the evidence shows that 
during the appeal period, the veteran has complained of 
rectal pain only when he has an exacerbation of ulcerative 
colitis, and all objective laboratory examinations and 
physical examinations have been negative for bleeding.  

The medical evidence shows that the veteran currently has 
only two external hemorrhoids.  While the examination report 
did not specifically state the size and reducibility or non-
reducibility of these hemorrhoids, the Board finds it 
significant that the examination report noted the specific 
location of each, stating that the hemorrhoids were at 5 
o'clock and 7 o'clock.  These location descriptions are 
persuasive evidence that each observed hemorrhoid was small.  
The other evidence of record, including the laboratory 
evidence, which is negative for bleeding, establishes that 
the hemorrhoids were not thrombotic.  

The veteran has reported using over-the-counter medication to 
relieve symptoms of hemorrhoids only once during this 
evaluation period.  Most recently, on VA examination in 
November 2002, he denied symptoms of discomfort, and stated 
that his hemorrhoids had not bothered him for some time.  
There is no evidence that the veteran has any disability, 
other than increased rectal pain during exacerbations of 
ulcerative colitis, associated with the service-connected 
hemorrhoids.  

The evidence shows the service-connected disability to be 
manifested primarily by complaints of pain.  While the 
veteran's complaints of pain during exacerbations of colitis 
are credible, this symptomatology does not meet or 
approximate the criteria for a compensable evaluation under 
DC 7336.

The Board has considered whether the veteran's disability due 
to service-connected hemorrhoids may be compensable under any 
other diagnostic code.  Impairment of sphincter control may 
be evaluated under DCs 7332 to 7335.  However, the veteran 
has not reported leakage or impairment of sphincter control, 
and there is no clinical evidence that the veteran has such 
symptoms.  Rather, the report of sigmoidoscopy in March 1999 
indicates that the veteran has no loss of sphincter tone.  
The veteran has not reported any problems relevant to rectal 
sphincter control.  Therefore, the evidence is against a 
compensable evaluation, warranted for such findings as 
constant slight leakage or occasional moderate leakage, under 
any of these diagnostic codes. 

As the preponderance of the evidence is against the claim for 
a compensable rating, the appeal must be denied.  Moreover, 
the Board finds, as did the RO, that the evidence of record 
as to disability due to hemorrhoids does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards."  
See 38 C.F.R. § 3.321(b)(1).  There is no basis for finding 
that hemorrhoid disability has markedly interfered with the 
veteran's earning capacity or employment status or that it 
has necessitated hospitalization at any time during the 
appeal period.  The Board therefore finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The appeal for service connection for scalp folliculitis is 
denied.

The appeal for an initial evaluation in excess of 10 percent 
for ulcerative colitis is denied.

The appeal for a compensable initial evaluation for 
hemorrhoids is denied.  


REMAND

The veteran's service medical records reflect that he 
complained of bilateral foot and ankle pain on several 
occasions.  On examination for separation in April 1997, a 
clinical diagnosis of degenerative joint disease of the 
ankles was assigned; however, radiologic examination of the 
ankles was essentially negative, and a bone scan of each 
ankle disclosed no abnormality.  On VA examination conducted 
in March 1998, the veteran complained of continued right foot 
pain and bilateral ankle pain, and crepitus was noted, but 
the examiner was unable to determine the pathology underlying 
foot or ankle pain.  The assigned diagnosis was ankle pain 
and foot pain, etiology undetermined.  In 1999, a provider 
suggested that the veteran's foot pain could be due to flat 
feet.  Treatment notes dated in August 2000 reflect a 
diagnosis of plantar fasciitis.  Further development, to 
include obtaining an opinion as to the diagnosis accounting 
for the veteran's complaints and its relationship to service 
is required.   

The veteran contends that the 20 percent initial evaluation 
assigned for a low back disability is inconsistent with his 
neurologic symptoms.  Although his service-connected back 
disability is currently evaluated under 38 C.F.R. § 4.71a, DC 
5295, for evaluation of lumbosacral strain, the service-
connected disability is characterized as hypertrophy of the 
facets with mild bulging of the annulus at L3-4.  This 
characterization of the service-connected disability suggests 
that evaluation under 38 C.F.R. § 4.71a for neurologic 
disability would be appropriate if neurologic symptoms are 
present, as the veteran contends.  However, the criteria 
under DC 5293 for intervertebral disc syndrome have been 
revised during the pendancy of this claim, effective in 
August 2002.  The veteran has not yet been advised of the 
revised criteria, nor does it appear to have been considered 
by the RO in the first instance.  

Given the recent decision of the United States Court of 
Appeals for the Federal Circuit in Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board must 
remand the claim to afford the veteran due process of law as 
described in the Federal Circuit decision.  

Under the circumstances, the case is remanded for the 
following:

1.  The veteran should be notified of the 
revised criteria under Diagnostic Code 5293 
and of the effective date of those criteria.  
The veteran should again be notified of the 
enactment of the VCAA, of his responsibilities 
under the Act, and of VA's duties and 
responsibilities under the Act.  The veteran 
should be specifically advised of the period 
of time in which he may timely submit or 
identify evidence which might substantiate his 
claims, including the evidence he may wish to 
identify as relevant with respect to 
evaluating his low back disability under the 
revised Diagnostic Code 5293.  

2.  After the development described above has 
been conducted, and after any other 
development as may be indicated by the 
veteran's response is accomplished, the 
veteran should be scheduled for an examination 
of his right foot and ankles to determine the 
nature and current severity of any foot/ankle 
disorder present.  The claims folder should be 
provided to the examiner prior to the 
examination.  The examiner should state what 
foot/ankle disorder(s) is/are present and 
assign a diagnosis for any disorder found.  
The examiner should be asked to provide an 
opinion as to whether it is at least as likely 
as not that any foot/ankle disorder, to 
include plantar fasciitis, or degenerative 
joint disease of the ankles, had its onset 
during service given the veteran's in-service 
complaints.  

3.  The veteran also should be afforded an 
examination of his low back to determine the 
nature and current severity of the service-
connected back disability.  The claims folder 
should be provided to the examiner prior to 
the examination.  All indicated studies should 
be performed and all clinical findings, 
reported in detail.  The examiner should 
describe the severity of the veteran's back 
disability, including whether there is any 
neurologic impairment, and what functional 
impairment, if any, results from neurologic 
impairment or is otherwise caused by the 
disability.  

4.  The veteran's claims then should be re-
adjudicated.  If any decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental statement 
of the case (SSOC), which must contain notice 
of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



